                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-61601-CIV-SMITH

 MICHAEL KORS, L.L.C.,

                Plaintiff,
 vs.

 BAYZAMZAM0, et al.

                Defendants.
                                                         /

ORDER GRANTING APPLICATION FOR ENTRY OF PRELIMINARY INJUNCTION

       THIS CAUSE came before the Court upon Plaintiff’s Application for Entry of Preliminary

Injunction (the “Application”) [DE 5]. The Court has carefully reviewed the Application and the

record and is otherwise fully advised in the premises.

       By the instant Application, Plaintiff, Michael Kors, L.L.C. (“Plaintiff”) moves for entry of

preliminary injunction against Defendants, the Individuals, Partnerships, and Unincorporated

Associations Identified on Schedule “A” hereto (collectively “Defendants”) pursuant to 15 U.S.C.

§ 1116 and Fed. R. Civ. P. 65, and The All Writs Act, 28 U.S.C. § 1651(a).

       The Court convened a hearing on July 29, 2019, at which only counsel for Plaintiff was

present and available to present evidence supporting the Application. Because Plaintiff has

satisfied the requirements for the issuance of a preliminary injunction, the Court will now grant

Plaintiff’s Application for Preliminary Injunction.
                                 I.       Factual Background 1

       Plaintiff is the owner of the following trademarks, which are valid and registered on the

Principal Register of the United States Patent and Trademark Office (the “Michael Kors Marks”):

                    Registration      Registration
    Trademark                                                  Class(es) / Relevant Goods
                     Number              Date
                                                    IC 025; ladies' clothing; namely, dresses,
MICHAEL KORS         1,977,507        June 4, 1996 jackets, pants, skirts, shirts, blouses, shorts,
                                                    sweaters, coats, swimwear.
                                                    IC 025; clothing for use by women; namely,
                                                    anoraks; ascots; bandanas; belts; blazers;
                                                    blousons; bodysuits; boleros; boots; camisoles;
                                                    capes; caps; cardigans; chemises; clogs; fur
                                                    coats; suit coats; culottes; earmuffs; gloves;
                                                    halter tops; hats; headbands; jeans; jogging
                                                    suits; jumpers; jumpsuits; kerchiefs; kimonos;
                                                    leggings; loungewear; mittens; moccasins;
                                                    mufflers; neckerchiefs; neckties; neckwear;
                                                    pantsuits; parkas; pedal pushers; ponchos;
                                                    pullovers; raincoats; sandals; scarves; shawls;
MICHAEL KORS         2,049,326        April 1, 1997 shorts; undershirts; athletic shoes; gym shorts;
                                                    sweat shorts; slacks; socks; sport coats; sport
                                                    shirts; stoles; suits; sweat pants; sweat shirts;
                                                    T-shirts; trousers; vests; vested suits; and
                                                    warm-up suits; and, clothing for use by men;
                                                    namely, anoraks; belts; blazers; cardigans; fur
                                                    coats; suit coats; gloves; hats; neckties;
                                                    neckwear; parkas; squares; pullovers;
                                                    raincoats; scarves; shorts; undershirts; slacks;
                                                    sport coats; sport shirts; suits; sweat pants;
                                                    sweat shirts; T-shirts; trousers; tuxedos; vests;
                                                    vested suits.
                                      December 18, IC 018; handbags, billfolds, credit card cases,
MICHAEL KORS         2,520,757
                                         2001      key cases, and tote bags




1
  The factual background is taken from Plaintiff’s Amended Complaint, Application for
Preliminary Injunction, and supporting Declarations submitted by Plaintiff.


                                                 2
                    Registration    Registration
   Trademark                                                 Class(es) / Relevant Goods
                     Number            Date
                                                   IC 018; bags, namely, tote bags; handbags;
                                                   purses; wallets.

                                                  IC 025; Men's and women's clothing, namely,
                                                  dresses, skirts, blouses, pants, jackets, blazers,
  MICHAEL                                         coats, raincoats, capes, ponchos, scarves, hats,
                     3,080,631     April 11, 2006
MICHAEL KORS                                      gloves, sweaters, belts, bathing suits, halter
                                                  tops, jeans, warm up suits, sweatshirts,
                                                  sweatpants, leggings, shorts, slacks, sport
                                                  coats, sport shirts, suits, t-shirts, vests, ties;
                                                  undergarments for women, namely, camisoles;
                                                  footwear and headwear; belts.
                                    October 17,
MICHAEL KORS         3,160,981                     IC 014; watches
                                       2006
                                                   IC 009; eyeglass frames, eyeglasses,
                                                   sunglasses, eye shades

                                                   IC 018; handbags
 MK MICHAEL
                     3,438,412     May 27, 2008
    KORS                                           IC 025; Men's and women's clothing, namely,
                                                   dresses, skirts, blouses, pants, jackets, blazers,
                                                   coats, sweaters, belts, jeans, sweatshirts,
                                                   shorts, slacks, sport coats, T-shirts, footwear
                                                   and headwear; belts.
 MK MICHAEL                        November 18,
                     3,535,310                  IC 014; watches
    KORS                              2008

                                    November 8,
MICHAEL KORS         4,052,748                  IC 014; jewelry
                                       2011
                                                IC 009; Protective cases, covers and carrying
                                                cases for mobile phones, portable media
MICHAEL KORS         4,334,410     May 14, 2013
                                                players, personal digital assistants, laptops and
                                                tablet computers

(See Declaration of Jenna Curtis in Support of Plaintiff’s Application for Preliminary Injunction

(“Curtis Decl.”) ¶ 5; see also United States Trademark Registrations of the Michael Kors Marks

at issue attached as Composite Exhibit 1 to the Amended Complaint.) The Michael Kors Marks




                                               3
are used in connection with the design, marketing, and distribution of high quality goods in the

categories identified above. (See id. ¶¶ 4-5.)

       Defendants, by operating the e-commerce stores via the Internet marketplace websites,

eBay.com or Wish.com, under their seller identification names identified on Schedule “A” hereto

(the “Seller IDs”), have advertised, promoted, offered for sale, or sold goods bearing and/or using

what Plaintiff has determined to be counterfeits, infringements, reproductions, and/or colorable

imitations of the Michael Kors Marks. (See Curtis Decl. ¶¶ 10-14; Declaration of Christine Ann

Daley in Support of Plaintiff’s Application for Preliminary Injunction (“Daley Decl.”) ¶ 2;

Declaration of Kathleen Burns in Support of Plaintiff’s Application for Preliminary Injunction

(“Burns Decl.”) ¶ 4.)

       Although each Defendant may not copy and infringe each Michael Kors Mark for each

category of goods protected, Plaintiff has submitted sufficient evidence showing each Defendant

has infringed, at least, one or more of the Michael Kors Marks. (See Curtis Decl. ¶¶ 10-14.)

Defendants are not now, nor have they ever been, authorized or licensed to use, reproduce, or make

counterfeits, reproductions, or colorable imitations of the Michael Kors Marks. (See id. at ¶¶ 11,

14.)

       Plaintiff’s counsel retained Invisible Inc, a licensed private investigative firm, to

investigate the promotion and sale of counterfeit and infringing versions of Michael Kors branded

products by Defendants. (Curtis Decl. ¶ 11; Burns Decl. ¶ 3; Daley Decl. ¶ 2.) Invisible Inc

accessed each of the e-commerce stores operating under Defendants’ Seller IDs, placed an order

for the purchase of a product bearing counterfeits of, at least, one of the Michael Kors Marks at

issue in this action, via each Seller ID, and requested each product to be shipped to Invisible Inc’s

address in the Southern District of Florida. (See Burns Decl. ¶ 4.) Following submission of the




                                                 4
orders, Invisible finalized payment for the Michael Kors branded items purchased from Defendants

to Defendants’ respective payment accounts 2 and/or payee 3 as identified on Schedule “A” hereto.

(Id.) At the conclusion of the process, the detailed web page captures and images of the Michael

Kors branded items Invisible purchased via Defendants’ Seller IDs, together with photographs 4 of

the some of the items Invisible received, were sent to Plaintiff’s representative for review. (See

Curtis Decl. ¶¶ 12-13; Burns Decl. ¶ 4; Daley Decl. ¶ 2.) Plaintiff’s representative conducted a

review and visually inspected the Michael Kors branded items Invisible purchased via each of the

Seller IDs and determined the products were non-genuine, unauthorized versions of Plaintiff’s

products. (See Curtis Decl. ¶¶ 13-14.)

       On June 26, 2019, Plaintiff filed its Complaint [DE 1] and thereafter its Amended

Complaint on July 19, 2019 [DE 15] against Defendants for federal trademark counterfeiting and

infringement, false designation of origin, common law unfair competition, and common law

trademark infringement. On June 27, 2019, Plaintiff filed its Ex Parte Application for Entry of

Temporary Restraining Order, Preliminary Injunction, and Order Restraining Transfer of Assets

[DE 5]. On July 15, 2019, this Court entered an Order Granting Ex Parte Application for Entry of


2
  Upon completion of Invisible Inc’s purchases from Defendant Number 18 – jeffrey-2001,
operating via eBay.com, Invisible Inc discovered that the PayPal receipt received did not identify
the respective Defendant’s PayPal financial account in the form of an e-mail address. However,
each receipt identifies the Transaction Identification Number (“Transaction ID”) for the purchases
Invisible Inc made, and Ms. Burns has personal knowledge that PayPal is able to identify a PayPal
account using the Transaction ID. (See Burns Decl. ¶ 4, n. 1.)
3
  Defendant Numbers 1-44 operate via the non-party Internet marketplace platform, eBay.com,
and use money transfer and retention services with PayPal, Inc. (“PayPal”). (See Burns Decl. ¶ 4,
n.2.) (See id.) Defendant Numbers 45-67 operate via the non-party e-commerce marketplace
platform, Wish.com (“Wish”), which is operated by ContextLogic Inc. (“ContextLogic”). “PayPal
* Wish” was identified as the payee for each Invisible’s orders from Defendant Numbers 45-67’s
Wish.com Seller IDs. (See id.)
4
 Plaintiff’s representative, Jenna Curtis, was provided with photographs of some of the products
purchased from Defendants via their Seller IDs. (See Curtis Decl. ¶ 12, n. 1.)


                                                5
Temporary Restraining Order (the “TRO”) [DE 8] and temporarily restrained Defendants from

infringing the Michael Kors Marks at issue and restrained funds in the payment accounts

associated with the Defendants. Pursuant to the Court’s July 15, 2019 TRO, Plaintiff properly

served Defendants with a copy of the Amended Complaint, and all filings in this matter, and the

Court’s July 15, 2019 TRO [see DE Nos. 21 and 22]. On July 29, 2019, the Court conducted a

hearing on Plaintiff’s Application, at which only counsel for Plaintiff was in attendance.

                                      II.    Legal Standard

       In order to obtain a preliminary injunction, a party must demonstrate “(1) [there is] a

substantial likelihood of success on the merits; (2) that irreparable injury will be suffered if the

relief is not granted; (3) that the threatened injury outweighs the harm the relief would inflict on

the non-movant; and (4) that the entry of the relief would serve the public interest.” Schiavo ex.

rel Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005); see also Levi Strauss & Co. v.

Sunrise Int’l. Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (applying the test to a preliminary

injunction in a Lanham Act case).

                                    III.    Conclusions of Law

       The declarations Plaintiff submitted in support of its Application for Preliminary Injunction

support the following conclusions of law:

       A.      Plaintiff has a strong probability of proving at trial that consumers are likely to be

confused by Defendants’ advertisement, promotion, sale, offer for sale, or distribution of goods

bearing and/or using counterfeits, reproductions, or colorable imitations of the Michael Kors

Marks, and that the products Defendants are selling and promoting for sale are copies of Plaintiff’s

products that bear copies of the Michael Kors Marks.




                                                 6
        B.      Because of the infringement of the Michael Kors Marks, Plaintiff is likely to suffer

immediate and irreparable injury if a preliminary injunction is not granted. The following specific

facts, as set forth in Plaintiff’s Amended Complaint, Application for Preliminary Injunction, and

accompanying declarations, demonstrate that immediate and irreparable loss, damage, and injury

will result to Plaintiff and to consumers because it is more likely true than not that:

                1.      Defendants own or control e-commerce stores via an Internet marketplace

platform operating under their seller identification names which advertise, promote, offer for sale,

and sell products bearing counterfeit and infringing trademarks in violation of Plaintiff’s rights;

and

                2.      There is good cause to believe that more counterfeit and infringing products

bearing Plaintiff’s trademarks will appear in the marketplace; that consumers are likely to be

misled, confused, or disappointed by the quality of these products; and that Plaintiff may suffer

loss of sales for its genuine products.

        C.      The balance of potential harm to Defendants in restraining their trade in counterfeit

and infringing branded goods if a preliminary injunction is issued is far outweighed by the potential

harm to Plaintiff, its reputation, and its goodwill as a manufacturer and distributor of quality

products if such relief is not issued.

        D.      The public interest favors issuance of the preliminary injunction to protect

Plaintiff’s trademark interests and protect the public from being defrauded by the palming off of

counterfeit goods as Plaintiff’s genuine goods.

        E.      Under 15 U.S.C. § 1117(a), Plaintiff may be entitled to recover, as an equitable

remedy, the illegal profits gained through Defendants’ distribution and sales of goods bearing

counterfeits and infringements of the Michael Kors Marks. See Reebok Int’l, Ltd. v. Marnatech




                                                  7
Enters., Inc., 970 F.2d 552, 559 (9th Cir. 1992) (quoting Fuller Brush Prods. Co. v. Fuller Brush

Co., 299 F.2d 772, 777 (7th Cir. 1962) (“An accounting of profits under § 1117(a) is not

synonymous with an award of monetary damages: ‘[a]n accounting for profits . . . is an equitable

remedy subject to the principles of equity.’”)).

       F.      Requesting equitable relief “invokes the district court’s inherent equitable powers

to order preliminary relief, including an asset freeze, in order to assure the availability of

permanent relief.” Levi Strauss & Co., 51 F.3d at 987 (citing Federal Trade Commission v. United

States Oil & Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984)).

       G.      In light of the inherently deceptive nature of the counterfeiting business, and the

likelihood that Defendants have violated federal trademark laws, Plaintiff has good reason to

believe Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this Court

unless those assets are restrained.

       Upon review of Plaintiff’s Amended Complaint, Application for Preliminary Injunction,

and supporting evidentiary submissions, it is hereby

       ORDERED that Plaintiff’s Application for Preliminary Injunction [DE 5] is GRANTED,

according to the terms set forth below:

       (1)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order are hereby restrained and enjoined until further Order of this Court:

                   a. From manufacturing, importing, advertising, promoting, offering to sell,
                      selling, distributing, or transferring any products bearing the Michael Kors
                      Marks, or any confusingly similar trademarks, other than those actually
                      manufactured or distributed by Plaintiff; and

                   b. From secreting, concealing, destroying, selling off, transferring, or
                      otherwise disposing of: (i) any products, not manufactured or distributed by
                      Plaintiff, bearing and/or using the Michael Kors Marks, or any confusingly
                      similar trademarks; (ii) any evidence relating to the manufacture,


                                                   8
                       importation, sale, offer for sale, distribution, or transfer of any products
                       bearing and/or using the Michael Kors Marks, or any confusingly similar
                       trademarks; or (iii) any assets or other financial accounts subject to this
                       Order, including inventory assets, in the actual or constructive possession
                       of, or owned, controlled, or held by, or subject to access by, any Defendant,
                       including, but not limited to, any assets held by or on behalf of any
                       Defendant.

       (2)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order shall immediately discontinue, until further Order of this Court, the use of the Michael

Kors Marks, or any confusingly similar trademarks, on or in connection with all Internet based e-

commerce stores owned and operated, or controlled by them, including the Internet based e-

commerce stores operating under the Seller IDs;

       (3)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order shall immediately discontinue, until further Order of this Court, the use of the Michael

Kors Marks, or any confusingly similar trademarks, within metatags or other markers within

website source code, from use on any webpage (including as the title of any web page), from any

advertising links to other websites, from search engines’ databases or cache memory, and any other

form of use of such terms that are visible to a computer user or serves to direct computer searches

to Internet based e-commerce stores registered, owned, or operated by any Defendant, including

the Internet based e-commerce stores operating under the Seller IDs;

       (4)     Each Defendant shall not transfer ownership of the Internet based e-commerce

stores operating under their Seller IDs during the pendency of this action, or until further order of

the Court;

       (5)     Each Defendant shall continue to preserve copies of all computer files relating to

the use of any of the Internet based e-commerce stores operating under their Seller IDs and shall


                                                 9
take all steps necessary to retrieve computer files relating to the use of the Internet based e-

commerce stores under their Seller IDs that may have been deleted before the entry of this Order;

       (6)      Upon receipt of notice of this Order, Defendants and all financial institutions,

payment processors, banks, escrow services, money transmitters, or marketplace platforms,

including but not limited to, PayPal, Inc. (“PayPal”) and ContextLogic Inc. (“ContextLogic”),

which operates the Wish.com platform, and their related companies and affiliates shall, to the

extent not already done, (i) immediately identify all financial accounts and/or sub-accounts,

associated with the Internet based e-commerce stores and Internet websites operating under the

Seller IDs and/or the e-mail addresses identified on Schedule “A” hereto, as well as any other

accounts of the same customer(s); (ii) identify all other accounts which transfer funds into the same

financial institution account(s) or any of the other financial accounts subject to this Order; (iii)

restrain the transfer of all funds, as opposed to ongoing account activity, held or received for their

benefit or to be transferred into their respective financial accounts, and any other financial accounts

tied thereto; and (iv) immediately divert those restrained funds to a holding account for the trust

of the Court;

       (7)      Upon receipt of notice of this Order, Defendants and all financial institutions,

payment processors, bank, escrow services, money transmitters, or marketplace platforms

receiving notice of this Order, including but not limited to, PayPal, ContextLogic, and their related

companies and affiliates, shall further, to the extent not already done, provide the Plaintiff’s

counsel with all data that details (i) an accounting of the total funds restrained and identifies the

financial account(s) and sub-account(s) which the restrained funds are related to, and (ii) the

account transactions related to all funds transmitted into the financial account(s) and sub-

account(s) which have been restrained. No funds restrained by this Order shall be transferred or




                                                  10
surrendered by any financial institution, payment processor, bank, escrow service, money

transmitter, or marketplace website, including but not limited to, PayPal, ContextLogic, and their

related companies and affiliates for any purpose (other than pursuant to a chargeback made

pursuant to their security interest in the funds) without the express authorization of this Court;

        (8)     Any Defendant or financial institution account holder subject to this Order may

petition the Court to modify the asset restraint set out in this Order;

        (9)     This Order shall apply to the Seller IDs, associated e-commerce stores, and any

other seller identification names, e-commerce stores, or financial accounts which are being used

by Defendants for the purpose of counterfeiting the Michael Kors Marks at issue in this action

and/or unfairly competing with Plaintiff;

        (10)    Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

Plaintiff shall maintain its previously posted bond in the amount of Ten Thousand Dollars and

Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a

wrongful injunction or restraint, during the pendency of this action, or until further Order of the

Court. In the Court’s discretion, the bond may be subject to increase should an application be made

in the interest of justice;

        (11)    Additionally, for the purpose of providing additional notice of this proceeding, and

all other pleadings, orders, and documents filed herein, the owners, operators and/or administrators

of the Internet marketplace websites and/or financial institutions, payment processors, banks,

escrow services, money transmitters, and marketplace platforms, including but not limited to

Paypal, ContextLogic, Wish, eBay.com, and their related companies and affiliates shall, to the

extent not already done, at Plaintiff’s request, provide Plaintiff’s counsel with any e-mail address

known to be associated with Defendants’ respective Seller IDs;




                                                  11
       (12)    This Order shall remain in effect during the pendency of this action, or until such

further date as set by the Court or stipulated to by the parties.

       DONE AND ORDERED in Fort Lauderdale, Broward County, Florida, this 29th day of

July, 2019.



                                               ________________________________
                                               RODNEY SMITH
                                               United States District Judge


Copies provided to:

Counsel of Record




                                                  12
                         SCHEDULE “A”
DEFENDANTS BY NUMBER, SELLER ID, STORE URL, AND PAYMENT ACCOUNTS

 Def.      Defendant /        Seller               PayPal                   Store
 No.       Seller Name       Platform              Account             URL (Wish Only)
    1   bayzamzam0           eBay       bayuzam21@gmail.com
    2   adamjohnson_60       eBay       boulidaaax@gmail.com
    3   alidud_0             eBay       alifdudu@gmail.com
    4   art-all1969          eBay       taoxiaojun1969@163.com
    5   bravecase            eBay       bravestokss@gmail.com
    6   carloscase21         eBay       darielnastysaddrr@gmail.com
    7   coverhitz            eBay       thecoverhitz@gmail.com
    8   duakubup             eBay       duakubup11@outlook.com
    9   easymart2016-8       eBay       shmsmy@sina.com
  10    edkusum1             eBay       edokusuma199@yahoo.com
  11    ekn-78               eBay       923163747@qq.com
  12    elokoyuma-0          eBay       ekoyumah@yahoo.com
  13    eoph4316             eBay       chendanpoy@163.com
  13    medfg66_8            eBay       chendanpoy@163.com
  14    fshd9443             eBay       lianxiang2697@sina.com
  15    huajuan5hdf6shg-9    eBay       huajuan5hdf6shg@hotmail.com
  16    id2015.baicu         eBay       baiculituganting@gmail.com
  17    iskandaluqma_0       eBay       i.luqman@yahoo.com
                                        Transaction ID:
  18    jeffrey-2001         eBay       2DW22253U0338834D
  19    jianfa_0             eBay       celia100@sina.cn
  20    johkwo_71            eBay       jhonkwok60@gmail.com
  21    kaerm-01             eBay       2119665128@qq.com
  22    kaizhangxue          eBay       ruikai58@gmail.com
  23    kiwifruit-shop       eBay       tianjingni126@163.com
  24    lhy19_93             eBay       yj287823378@hotmail.com
  25    lilisasa1988         eBay       zhaizemin1997@163.com
  26    lje-77               eBay       bipurui1026@sina.cn
  27    lunaid_pytvv         eBay       cuttariitulunamaya@gmail.com
  28    lutfhad-7            eBay       lutfihadi266@yahoo.com
  29    mcplusc              eBay       hrh20170710@qq.com
  30    nianhkk557           eBay       houshengcun6587@sina.com
  31    ricnuhr              eBay       riccnno93@gmail.com
  32    rotoroll             eBay       maeast@126.com
  33    seratustigapul       eBay       seratustigapul11@outlook.com
  34    splendid126          eBay       hanshengyin1987@163.com
  35    sulistyoadiswant-0   eBay       isulistyoadi@yahoo.com


                                              13
Def.      Defendant /     Seller               PayPal               Store
No.       Seller Name    Platform              Account         URL (Wish Only)
 36    ulfamar0          eBay       ulfaamara@yahoo.com
 37    vd88ffs636        eBay       203473544@qq.com
 38    vicky-yishi       eBay       1284946648@qq.com
 39    wailamking        eBay       1019392197@qq.com
 40    welove666         eBay       481989708@qq.com
 41    wulincqy-341      eBay       m17151295047@163.com
 42    xiaxiayouyu3688   eBay       caodian562@sina.com
 43    xionging4562      eBay       xionging456@163.com
 44    yj00_10           eBay       lhy0063yj@tom.com
                                                           https://www.wish.com/merc
                                                           hant/5b1256d5daac456dbe2
 45 Alitecher            Wish       PayPal *Wish           a0823
                                                           https://www.wish.com/merc
                                                           hant/55d9acec3e390110484
 46 Cornucopia_store     Wish       PayPal *Wish           553c5
                                                           https://www.wish.com/merc
    Fashion Jewellery                                      hant/54ba6f9cd7df3c093cf4
 47 Store                Wish       PayPal *Wish           2f98?&source=merchant
                                                           https://www.wish.com/merc
                                                           hant/595a4e29d4cc3424950
 48 flyby                Wish       PayPal *Wish           b1eab
                                                           https://www.wish.com/merc
                                                           hant/5afaa7d03beec113457
 49 gbdccddew            Wish       PayPal *Wish           564c14/
                                                           https://www.wish.com/merc
                                                           hant/575ebdff503af35ebe55
 50 gulangyu             Wish       PayPal *Wish           6380
                                                           https://www.wish.com/merc
                                                           hant/58a7da9e96f1bb6f211
 51 happy smiple         Wish       PayPal *Wish           108c9
                                                           https://www.wish.com/merc
                                                           hant/55f66c3efb4f694265fe
 52 hhwan                Wish       PayPal *Wish           96f0
                                                           https://www.wish.com/merc
                                                           hant/5866083baf29f44d40f
 53 Hippie's store       Wish       PayPal *Wish           5206a?&source=merchant
                                                           https://www.wish.com/merc
                                                           hant/55ceb58a7337883989c
 54 Huayu store          Wish       PayPal *Wish           99080
                                                           https://www.wish.com/merc
                                                           hant/58f332452bb360170f2
 55 Jialiandianpu        Wish       PayPal *Wish           e96ba
                                                           https://www.wish.com/merc
                                                           hant/5391c860b9ee8427b05
 56 JS fashion           Wish       PayPal *Wish           03afe


                                          14
Def.    Defendant /    Seller               PayPal             Store
No.     Seller Name   Platform              Account       URL (Wish Only)

                                                      https://www.wish.com/merc
                                                      hant/54140c53f8abc879747
 57 JS trading co.    Wish       PayPal *Wish         71f46?&source=merchant
                                                      https://www.wish.com/merc
                                                      hant/55ebd8fa3a698c3a9da
 58 lilybagstore      Wish       PayPal *Wish         a6e09
                                                      https://www.wish.com/merc
                                                      hant/566820043a698c5ea44
 59 meinini           Wish       PayPal *Wish         14eb8
                                                      https://www.wish.com/merc
                                                      hant/551aae2b35bdf815386
 60 nale              Wish       PayPal *Wish         50fae
                                                      https://www.wish.com/merc
                                                      hant/53f46d671f50637dc2b
 61 peipei            Wish       PayPal *Wish         6377d
                                                      https://www.wish.com/merc
                                                      hant/579894ab76f32b2a352
 62 Skin fly          Wish       PayPal *Wish         73537
                                                      https://www.wish.com/merc
                                                      hant/57611887337cfe5e14e
 63 Wee's Green Tea   Wish       PayPal *Wish         c7e88
                                                      https://www.wish.com/merc
                                                      hant/583be8910884751bb7
 64 xiangbiaobiao     Wish       PayPal *Wish         e97611
                                                      https://www.wish.com/merc
                                                      hant/599ebd799fbc51668fb
 65 xiaoshiweiweida   Wish       PayPal *Wish         4bcc5?&source=merchant
                                                      https://www.wish.com/merc
                                                      hant/5b95e621b1ab8c20827
 66 yang743345        Wish       PayPal *Wish         09bb1
                                                      https://www.wish.com/merc
                                                      hant/590b285f75479311151
 67 yangqing17        Wish       PayPal *Wish         e66ac




                                       15
